81956: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35961: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81956


Short Caption:GARCHA (KEVINJIT) VS. STATECourt:Supreme Court


Related Case(s):78787, 78787-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - CR180381Classification:Criminal Appeal - Other - Post-Conviction


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/06/2021How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantKevinjit Singh GarchaKarla K. ButkoRichard A. Molezzo


RespondentThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Christopher J. Hicks
							(Washoe County District Attorney)
						Kevin P. Naughton
							(Washoe County District Attorney)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/19/2020Filing FeeFiling Fee Waived - Criminal.  (SC)


10/19/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)  (SC)20-38252




10/29/2020Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)20-39685




10/29/2020Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)20-39686




02/09/2021BriefFiled Appellant's Opening Brief. (SC)21-03846




02/09/2021AppendixFiled Appellant's Appendix. Vol.1. (SC)21-03847




02/09/2021AppendixFiled Appellant's Appendix. Vol. 2. (SC)21-03848




02/09/2021Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)21-03855




03/11/2021Notice/IncomingFiled Respondent's Notice of Appearance for Kevin Naughton. (SC)21-07147




03/11/2021BriefFiled Respondent's Answering Brief. (SC)21-07149




03/11/2021AppendixFiled Respondent's Appendix to Answering Brief. (SC)21-07150




03/11/2021MotionFiled Respondent's Motion to Transmit PSI. (SC)21-07152




03/25/2021Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report.  Presentence Investigation Report due: 14 days. (SC)21-08599




04/06/2021BriefFiled Appellant's Reply Brief. (SC)21-09901




04/06/2021Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


04/07/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. (SEALED) Presentence Investigation Report. (SC)


08/03/2021MotionFiled Appellant's Notice of Supplemental Authority Pursuant to NRAP 31(e). (SC)21-22540




12/17/2021Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/DH/MG  (SC)21-35961





Combined Case View